United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE NAVY,
MID-ATLANTIC FIRE & EMERGENCY
SERVICES, Mechanicsburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1250
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2007 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated November 28, 2006 and February 27 and March 22, 2007.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that he has
greater than a two percent hearing loss on the right for which he received a schedule award; and
(2) whether the Office used the proper pay rate in calculating appellant’s schedule award.
FACTUAL HISTORY
On August 19, 2005 appellant, then a 52-year-old lead firefighter, filed a Form CA-2,
occupational disease claim, alleging that noise exposure at work caused bilateral hearing loss.
He described his employment history and noise exposure and submitted audiograms taken by the
employing establishment dating from August 5, 1977 to December 7, 2004. By letters dated

October 18, 2005, the Office requested that the employing establishment furnish information
regarding appellant’s noise exposure and informed appellant of the type of evidence needed to
support his claim. Appellant retired effective January 3, 2006.
On February 16, 2006 the Office referred appellant to Dr. Clifford N. Steinig, a Boardcertified osteopath specializing in otolaryngology, for a second opinion evaluation. In a report
dated March 6, 2006, Dr. Steinig described the examination and diagnosed bilateral high
frequency sensorineural hearing loss, less severe on the left. He opined that the condition was
due to employment-related noise exposure and recommended hearing aids. Dr. Steinig
submitted results of an audiometric examination performed on March 6, 2006, which reflected
testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) and
revealed the following: right ear 0, 0, 25 and 80 decibels; left ear 0, 0, 25 and 65 decibels,
respectively.
In a March 29, 2006 report, an Office medical adviser reviewed Dr. Steinig’s report and
audiometric findings and advised that maximum medical improvement had been reached on
March 6, 2006. He opined that appellant had employment-related binaural hearing loss and
checked a box “no,” indicating that hearing aids were not authorized. Dr. Steinig applied the
Office’s standardized procedures to the March 6, 2006 audiogram, finding that the recorded
frequency levels at the 500, 1,000, 2,000 and 3,000 cps on the right of 0, 0, 25 and
80 respectively totaled a decibel loss of 105. This total was divided by 4 which resulted in an
average loss of 26.25 decibels. The Office medical consultant then subtracted the fence of
25 decibels to equal 1.25 decibels, which he multiplied by the established factor of 1.5 to result
in a 1.875 percent monaural hearing loss for the right ear. He then followed the same procedure
on the left, noting that testing for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000
cps revealed decibel losses of 0, 0, 25 and 65 decibels respectively, for a total of 90 decibels
which, when divided by 4, resulted in an average hearing loss of 22.5 decibels. He then
subtracted the fence of 25 decibels, for a total of -2.5 decibels, which he multiplied by the
established factor of 1.5, finding a 0 percent monaural hearing loss for the left ear.
On March 29, 2006 the Office accepted that appellant sustained a right ear monaural
hearing loss. On April 18, 2006 he filed a schedule award claim. By decision dated June 2,
2006, the Office granted him a schedule award for a two percent impairment of his right ear, for
a total of 1.04 weeks based on a weekly pay rate of $366.32, noting that the effective date of pay
rate was December 28, 1983.
On June 20, 2006 appellant requested a review of the written record. In a November 28,
2006 decision, an Office hearing representative affirmed that appellant had a two percent
impairment of the right ear but remanded the case to the Office to determine the correct rate of
pay. The hearing representative noted that the pay rate should have been based on the date of
appellant’s last exposure.
By decision dated February 27, 2007, the Office granted a schedule award for a two
percent hearing loss of the right ear with an effective date of pay of March 6, 2006 or $853.75
per week. In a March 22, 2007 decision, the Office denied modification of the February 27,
2007 decision.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act1 specifies the number of
weeks of compensation to be paid for permanent loss of use of specified members, functions and
organs of the body.2 The Act does not, however, specify the manner by which the percentage
loss of a member, function or organ shall be determined. The method used in making such a
determination is a matter which rests in the sound discretion of the Office. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.3 The Office evaluates industrial hearing loss in accordance with the standards
contained in the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).4 Using the frequencies of 500, 1,000, 2,000 and 3,000
cps, the losses at each frequency are added and averaged.5 The “fence” of 25 decibels is then
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.6 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8107(c).

3

Renee M. Straubinger, 51 ECAB 667 (2000).

4

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

A.M.A., Guides at 250.

6

Id.

7

Id.

8

Id.

9

Horace L. Fuller, 53 ECAB 775 (2002).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant sustained a binaural hearing loss. Both Dr. Steinig, the
second opinion examiner and the Office medical adviser advised that appellant had employmentrelated binaural hearing loss. Appellant has hearing loss to both ears causally related to factors
of his federal employment.10
The Board further finds that the evidence of record does not establish that appellant is
entitled to a schedule award greater than the two percent awarded for his right ear. The March 6,
2006 audiogram, the only study that complied with Office certification procedures,11
demonstrated record values at the frequency levels of 500, 1,000, 2,000 and 3,000 cps of 0, 0,
25 and 80 decibels on the right for a total of 105 decibels. This total, when divided by 4, results
in an average hearing loss of 26.25 decibels. The average of 26.25 decibels, when reduced by
25 decibels to equal 1.25 decibels, which when multiplied by the established factor of 1.5, results
in a 1.875 percent monaural hearing loss on the right. The frequency levels on the left at 500,
1,000, 2,000 and 3,000 cps revealed decibel losses of 0, 0, 25 and 65, for a total of 90 decibels.
This total, when divided by 4, results in an average hearing loss of 22.5 decibels, which when
reduced by the 25 decibel fence, results in a 0 percent monaural hearing loss of the left ear. The
Board thus finds that the March 6, 2006 audiogram demonstrated a 1.875 hearing loss which,
when rounded up, yielded a two percent hearing loss on the right. The audiogram also
demonstrated that appellant’s hearing loss on the left of zero percent was not ratable.12 The

10

To establish that an injury was sustained in the performance of duty in an occupational disease claim, a
claimant must submit the following: (1) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; (2) a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. Solomon Polen, 51 ECAB 341 (2000).
11

Office procedures set forth requirements for the type of medical evidence used in evaluating hearing loss.
These include that the employee undergo both audiometric and otologic examination; that the audiometric testing
precede the otologic examination; that the audiometric testing be performed by an appropriately certified
audiologist; that the otologic examination be performed by an otolaryngologist certified or eligible for certification
by the American Academy of Otolaryngology; that the audiometric and otologic examination be performed by
different individuals as a method of evaluating the reliability of the findings; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the American Speech
and Hearing Association; that the audiometric test results include both bone conduction and pure tone air conduction
thresholds, speech reception thresholds and monaural discrimination scores; and that the otolaryngologist’s report
include: date and hour of examination, date and hour of employee’s last exposure to loud noise, a rationalized
medical opinion regarding the relation of the hearing loss to the employment-related noise exposure and a statement
of the reliability of the tests. Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirement for Medical
Records, Chapter 3.600.8(a) (September 1995); see Vernon Brown, 54 ECAB 376 (2003). The record does not
indicate that the employing establishment audiograms dating from August 1977 to December 2004 were reviewed
by a physician. They, therefore, are insufficient to establish entitlement to an additional schedule award.
12

The Board, however, has long recognized that, if a claimant’s employment-related hearing loss worsens in the
future, he or she may apply for a schedule award for any ratable impairment. See Robert E. Cullison, 55 ECAB
570 (2004).

4

Office, therefore, properly found that he was entitled to a schedule award for a two percent
hearing loss on the right.13
LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Act provides that compensation for a schedule award shall be based
on the employee’s “monthly pay.”14 For all claims under the Act, compensation is to be based
on the pay rate as determined under section 8101(4) which defines “monthly pay” as:
“The monthly pay at the time of injury, or the monthly pay at the time disability
begins, or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes
regular full-time employment with the United States, whichever is greater....”15
In applying section 8101(4), the statute requires the Office to determine monthly pay by
determining the date of the greater pay rate, based on the date of injury, date of disability or the
date of recurrent disability. The Board has held that rate of pay for schedule award purposes is
the highest rate which satisfies the terms of section 8101(4).
ANALYSIS -- ISSUE 2
In all situations, including those involving a schedule award, compensation is to be based
on the pay rate either at the time of injury, the rate at the time disability for work begins or the
rate at the time of recurrence of disability of the type described in section 8101(4) of the Act,
whichever is greater.16 Where an injury is sustained over a period of time, as in this case, the
date of injury is the date of last exposure to the employment factors causing the injury.17 In this
case, in determining the amount of compensation payable under the schedule award, the Office
properly used the pay rate of $853.75 per week, which was the rate in effect on January 3, 2006,
the date appellant retired, which was the date of last exposure. This was the highest rate which
satisfies the terms of section 8101(4).

13

The Board notes that the Office has not rendered a final decision with regard to whether hearing aids should be
authorized. The Board’s jurisdiction to consider and decide appeals from final decisions of the Office extends only
to those final decisions issued within one year prior to the filing of the appeal. 20 C.F.R. § 501.2(c); see Karen L.
Yaeger, 54 ECAB 323 (2003). This issue is, therefore, in an interlocutory posture. As such, the Board has no
jurisdiction to consider this issue on appeal. Eugene Van Dyk, 53 ECAB 706 (2002).
14

5 U.S.C. § 8107.

15

5 U.S.C. § 8101(4).

16

Id.; see Charles P. Mulholland, 48 ECAB 604 (1997).

17

Sherron A. Roberts, 47 ECAB 617 (1996).

5

CONCLUSION
The Board finds that appellant has established that he sustained an employment-related
binaural hearing loss but that he did not meet his burden of proof to establish that he is entitled to
a schedule award for his employment-related hearing loss greater than the two percent awarded
for his right ear. The Board also finds that the Office used the proper pay rate for compensation
purposes in its February 27, 2007 decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 22 and February 27, 2007 and November 28, 2006 be
affirmed, as modified.
Issued: September 21, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

